  Case 12-10876        Doc 35    Filed 01/13/20 Entered 01/13/20 11:50:37             Desc Main
                                   Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MAINE


In re:
                                                  Chapter 7
Mark L. Cyr,                                      Case No. 12-10876

                           Debtor



                       ORDER DENYING MOTION TO REOPEN CASE

         This matter came before the Court on the debtor’s motion to reopen this chapter 7 case

under 11 U.S.C. § 350(b) and Fed. R. Bankr. P. 5010 [Dkt. No. 21] (the “Motion to Reopen”).

The Court has considered the Motion to Reopen and the Memorandum filed therewith, the

Objection to the Motion to Reopen filed by TD Bank, N.A. [Dkt. No. 25], and the Debtor’s

Reply Brief [Dkt. No. 31]. The Court conducted a hearing on the Motion to Reopen on January

9, 2020, during which it heard from both the debtor and TD Bank.

         Although the Court is both sympathetic to the debtor’s conundrum and baffled by the

parties’ apparent inability to come to a consensual resolution of this dispute, the debtor has

presented no reason to depart from the holding of In re Lovell, No. 08-11204, 2016 WL 2865359

(Bankr. D. Me. May 11, 2016). If this case were reopened now for the purpose of allowing the

debtor to seek an order avoiding TD Bank’s judicial lien on income-producing property, TD

Bank would be put to considerable effort and expense in connection with any attempt to establish

the value of the property at issue as of the petition date, July 26, 2012. In the circumstances of

this case—where the debtor knew about the lien during the case and did not file a motion to

avoid the lien until nearly eight years later—the Motion to Reopen is DENIED. See In re

Wilding, 475 F.3d 428, 433 (1st Cir. 2007) (indicating that the court has discretion to determine

whether to reopen a case in light of equitable defenses including “laches, fraud, detrimental
  Case 12-10876         Doc 35      Filed 01/13/20 Entered 01/13/20 11:50:37                 Desc Main
                                      Document     Page 2 of 2


reliance, and prejudice”).1 In light of the denial of the Motion to Reopen, the debtor’s Motion to

Avoid Lien [Dkt. No 20] is also DENIED.

        Whether the property is exempt and, if so, to what extent are questions that will have to

be sorted out by some other court—likely a state court—if the debtor and TD Bank cannot reach

a resolution of this dispute.



Dated: January 13, 2020
                                                  Michael A. Fagone
                                                  United States Bankruptcy Judge
                                                  District of Maine




  1
     The debtor did not allege any violation of the automatic stay or the discharge injunction in the
Motion to Reopen, and he has not filed a motion seeking damages for any such violation. Instead, the
debtor attempts to raise these issues through his Reply Brief. This effort is unavailing. A request for
relief is not properly raised in a reply brief. Even if that procedural deficiency were ignored, the debtor’s
allegations do not amount to an actionable claim for violation of either the automatic stay or the discharge
injunction.


                                                    -2-
